DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            FELIX PERNETT,
                               Appellant,

                                     v.

                 AMERICAN AIRLINES INC., and TWU
                     LOCAL 568 MIAMI, FL.,
                            Appellees.

                               No. 4D17-318

                          [September 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No. 50-2013-CA-
002695-XXXXMB.

   Felix Pernett, Greenacres, pro se.

   Mark Richard and Christina S. Gornail of Phillips, Richard, & Rind,
P.A., Miami, for appellee TWU Local 568 Miami, FL.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *            *        *

   Not final until disposition of timely filed motion for rehearing.